DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,589,642 issued to Agar et al. (“Agar”) in view of U.S. Patent 6,672,173 issued to Bell (“Bell”) and U.S. Patent 5,495,872 issued to Gallagher et al. (“Gallagher”).

As for claim 1, Agar discloses a system for monitoring flow (Fig. 1), comprising:
a wedge meter (14, 10, 18, 26, 20, 28, 16) having a tubing (14, 10, 16) with an internal flow passage (10), a wedge (20) extending into the internal flow passage (10), a first port (26) upstream of the wedge, and a second port (28) downstream of the wedge (see Fig. 1);
a flow section (14, 10 upstream 18) coupled along the tubing (10, 16) at a location upstream of the wedge (see Fig. 1); and
a gas bypass (12, 22, 24) having a conduit (12) having a first end (left end of 12) and a second end (right end of 12), wherein the first end (left end of 12) of the conduit extends from an upper portion of the flow section (14, 10) and the second end (right end of 12) of the conduit extends into communication with the internal flow passage (10) downstream of the wedge (see Fig. 1).
Agar does not disclose that the wedge extends from an inner wall of the tubing.  Instead, Agar discloses a wedge that appears to be part of the inner wall tubing (see Fig. 1).  Agar discloses that the wedge produces a pressure drop in the presence of liquid flow (col. 1, lines 59-64).
However, Bell discloses a wedge (97) that extends from an inner wall (83) of a tubing (81).  Bell discloses that the wedge produces a pressure drop in the presence of liquid flow (col. 1, lines 12-14).
Because Agar and Bell both disclose wedges that produce a pressure drop the presence of liquid flow, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the wedge of Bell for the wedge of Agar to achieve the predictable result of producing a pressure drop in the presence of liquid flow.
	Agar as modified by Bell does not disclose that the flow section is a flow straightener section as recited.
However, Gallagher discloses  a flow straightener section (14, 30, 32) coupled along a tubing at a location upstream of a flow meter (52), wherein the flow straightening section (14, 30, 32) comprises a plurality of vanes (tubes; see Fig. 11B and col. 8, lines 44-53) oriented to straighten fluid flow.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow section of Agar and Bell to include a flow straightening section as disclosed by Gallagher in order to isolate the wedge meter from the effects of piping induced disturbances and allow more accurate metering of fluids (Gallagher: Abstract).
Agar as modified by Bell and Gallagher does not explicitly disclose that the first end of the conduit extends from an upper portion of the first end of the flow straightener because Agar as modified by Bell and Gallagher does not explicitly disclose where the plurality of vanes are located with respect to the first end of the conduit.
However, at the time the application was filed, Gallagher recognized the need to place a plurality of vanes upstream of a flowmeter.  One having ordinary skill in the art would recognize that there are only two places in which to locate a plurality of vanes upstream the flowmeter of Agar:  the plurality of vanes may be placed (1) upstream the left side junction (in Fig. 1) of first fluid flow path 10 and second fluid flow path 12; or (2) between the left side junction and the multi-phase flow meter 18.  One having ordinary skill in the art would recognize that the plurality of vanes could not be placed to overlap with the left side junction because the plurality of vanes would inhibit the function of allowing separated gas to flow to the second fluid flow path 12.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to pursue the known potential solutions with a reasonable expectation of success, including the first option of locating the plurality of vanes upstream the left side junction (in Fig. 1) of first fluid flow path 10 and second fluid flow path 12.
Agar as modified by Bell and Gallagher discloses a flow straightener section (Agar: 14, 10 upstream 18 and Gallagher: 14, 30, 32) having a first end (Agar: at the left side junction between first fluid path 10 and second fluid path 12) and a second end (Agar: a location upstream the first end) coupled along the tubing (Agar: 10, 16) at a location upstream of the wedge (Agar: see Fig. 1), wherein the flow straightening section (Agar: 14, 10 upstream 18 and Gallagher: 14, 30, 32) comprises a plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53) oriented to straighten fluid flow; and
a gas bypass (Agar: 12, 22, 24) having a conduit (Agar: 12) having a first end (Agar: left end of 12) and a second end (Agar: right end of 12), wherein the first end (Agar: left end of 12) of the conduit extends from an upper portion (Agar: see Fig. 1) of the first end (Agar: at the left side junction between first fluid path 10 and second fluid path 12) of the flow straightener section and the second end (Agar: at the right side junction between first fluid path 10 and the second fluid path 12) of the conduit extends into communication with the internal flow passage (Agar: 10) downstream of the wedge (Agar: see Fig. 1).

As for claim 2, Agar as modified by Bell and Gallagher discloses a pressure differential monitor (Agar: 30) coupled with the first port (Agar: 26) and the second port (Agar: 28).

As for claim 3, Agar as modified by Bell and Gallagher discloses that the gas bypass (12, 22, 24) comprises a valve (24) which may be adjusted to control gas flow.

As for claim 4, Agar as presently modified by Bell and Gallagher discloses that the plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53) are oriented to straighten fluid flow (Gallagher: Abstract) and to facilitate release of gas as the fluid moves through the plurality of vanes (because the vanes have horizontal paths similar to applicant’s disclosed invention).

As for claim 5, Agar as modified by Bell and Gallagher discloses that the plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53) comprises a plurality of perforated tubes (Gallagher: see Fig. 11B).

As for claim 6, Agar as modified by Bell and Gallagher discloses that the conduit (Agar: 12) of the gas bypass (Agar: 12, 22, 24) is connected to the tubing (Agar: 14, 10, 16) via a pair of bypass connectors (Agar: i.e. a connector at each end of 12).

As for claim 7, Agar discloses a system for monitoring flow (Fig. 1), comprising:
a meter (14, 10, 18, 26, 20, 28, 16) having a tubing (14, 10, 16) with an internal flow passage (10), a restriction (20) located in the internal flow passage (10), a first port (26) upstream of the restriction (20), and a second port (28) downstream of the restriction (20);
a flow section (14, 10 upstream 18) coupled along the tubing (14, 10, 16) at a location upstream of the restriction (see Fig. 1); and
a gas bypass (12, 22, 24) positioned to receive gas separated from a fluid flowing through the flow section (14, 10), the gas bypass (12, 22, 24) comprising a conduit (12) having a first end (left end of 12) and a second end (right end of 12), wherein the first end (left end of 12) of the conduit extends from an upper portion of the flow section (14, 10) and the second end (right end of 12) of the conduit extends into communication with the internal flow (10) passage downstream of the restriction (see Fig. 1).
Agar does not disclose that the restriction extends into the internal flow passage from an inner wall of the tubing.  Instead, Agar discloses a restriction that appears to be part of the inner wall tubing (see Fig. 1).  Agar discloses that the restriction produces a pressure drop in the presence of liquid flow (col. 1, lines 59-64).
However, Bell discloses a restriction (97) that extends into the internal flow passage from an inner wall (83) of a tubing (81).  Bell discloses that the restriction produces a pressure drop in the presence of liquid flow (col. 1, lines 12-14).
Because Agar and Bell both disclose restrictions that produce a pressure drop the presence of liquid flow, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the restriction of Bell for the restriction of Agar to achieve the predictable result of producing a pressure drop in the presence of liquid flow.
Agar as modified by Bell does not disclose that the flow section is a flow straightening section.
However, Gallagher discloses  a flow straightening section (14, 30, 32) coupled along a tubing at a location upstream of a flow meter (52), wherein the flow straightening section (14, 30, 32) comprises a plurality of vanes (tubes; see Fig. 11B and col. 8, lines 44-53) oriented to straighten fluid flow.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow section of Agar and Bell to include a flow straightening section as disclosed by Gallagher in order to isolate the wedge meter from the effects of piping induced disturbances and allow more accurate metering of fluids (Gallagher: Abstract).
Agar as modified by Bell and Gallagher does not explicitly disclose that the first end of the conduit extends from an upper portion of the first end of the flow straightener because Agar as modified by Bell and Gallagher does not explicitly disclose where the plurality of vanes are located with respect to the first end of the conduit.
However, at the time the application was filed, Gallagher recognized the need to place a plurality of vanes upstream of a flowmeter.  One having ordinary skill in the art would recognize that there are only two places in which to locate a plurality of vanes upstream the flowmeter of Agar:  the plurality of vanes may be placed (1) upstream the left side junction (in Fig. 1) of first fluid flow path 10 and second fluid flow path 12; or (2) between the left side junction and the multi-phase flow meter 18.  One having ordinary skill in the art would recognize that the plurality of vanes could not be placed to overlap with the left side junction because the plurality of vanes would inhibit the function of allowing separated gas to flow to the second fluid flow path 12.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to pursue the known potential solutions with a reasonable expectation of success, including the first option of locating the plurality of vanes upstream the left side junction (in Fig. 1) of first fluid flow path 10 and second fluid flow path 12.
Agar as modified by Bell and Gallagher discloses a flow straightener section (Agar: 14, 10 upstream 18 and Gallagher: 14, 30, 32) having a first end (Agar: at the left side junction between first fluid path 10 and second fluid path 12) and a second end (Agar: a location upstream the first end) coupled along the tubing (Agar: 10, 16) at a location upstream of the wedge (Agar: see Fig. 1), wherein the flow straightening section (Agar: 14, 10 upstream 18 and Gallagher: 14, 30, 32) comprises a plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53) oriented to straighten fluid flow; and
a gas bypass (Agar: 12, 22, 24) having a conduit (Agar: 12) having a first end (Agar: left end of 12) and a second end (Agar: right end of 12), wherein the first end (Agar: left end of 12) of the conduit extends from an upper portion (Agar: see Fig. 1) of the first end (Agar: at the left side junction between first fluid path 10 and second fluid path 12) of the flow straightener section and the second end (Agar: at the right side junction between first fluid path 10 and the second fluid path 12) of the conduit extends into communication with the internal flow passage (Agar: 10) downstream of the wedge (Agar: see Fig. 1).

As for claim 8, Agar as modified by Gallagher discloses that the restriction (Agar: 20) is in the form of a wedge extending into the internal flow passage from a wall of the tubing (Agar: see Fig. 1).

As for claim 9, Agar as modified by Gallagher discloses that gas flow along the gas bypass (Agar: 12, 22, 24) is controlled via a bypass valve (Agar: 24).

As for claim 10, Agar as modified by Gallagher discloses a pressure differential monitor (Agar: 30) coupled with the first port (Agar: 26) and the second port (Agar: 28).
As for claim 11, Agar as modified by Gallagher discloses that the plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53) are oriented to facilitate release of gas from the fluid as the fluid moves through the plurality of vanes (because the vanes have horizontal paths similar to applicant’s disclosed invention).

As for claim 12, Agar as modified by Gallagher discloses that the plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53)comprises a plurality of perforated tubes (Gallagher: see Fig. 11B).

As for claim 13, Agar as modified by Gallagher discloses that the meter is coupled with a well system tubing (Agar: col. 1, lines 5-37).

Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,589,642 issued to Agar et al. (“Agar”) in view of U.S. Patent 5,495,872 issued to Gallagher et al. (“Gallagher”).

As for claim 14, Agar discloses a method for monitoring flow, comprising:
providing (see Fig. 1) a restriction (20) along an internal flow passage (10) of a tubing (14, 10, 16); 
locating a gas separation section (portion of 10 and 14 upstream 18) along the tubing (14, 10, 16) at a position upstream of the restriction (see Fig. 1);
flowing a fluid along the internal flow passage (10) through the gas separation section (portion of 10 and 14 upstream 18) and then past the restriction (20);
conducting gas (col. 6, lines 12-30 and Fig. 1), separated from the fluid at the gas separation section, along a gas bypass (12, 22, 24) before reintroducing the gas back into the internal flow passage downstream of the restriction (see Fig. 1), wherein the gas bypass (12, 22, 24) comprises conduit (12) having a first end (left end of 12) and a second end (right end of 12), wherein the first end (left end of 12) of the conduit extends from an upper portion (see Fig. 1) of the gas separation section (portion of 10 and 14 upstream 18) and the second end (right end of 12) of the conduit extends into communication with the internal flow passage downstream the restriction (see Fig. 1); and
using a differential pressure between regions (at 26, 28) of the internal flow passage (10) upstream and downstream of the restriction (20) to determine a desired flow parameter of the fluid (col. 6, lines 12-30).
Agar does not disclose that the gas separation section comprises a plurality of vanes oriented to straighten fluid flow as the fluid moves through the gas separation section.
However, Gallagher discloses conduit comprising a plurality of vanes (tubes; see Fig. 11B and col. 8, lines 44-53) oriented to straighten fluid flow as the fluid moves through the conduit.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the gas separation section of Agar to include a plurality of vanes as disclosed by Gallagher in order to isolate the restrictor from the effects of piping induced disturbances and allow more accurate metering of fluids (Gallagher: Abstract).
Agar as modified by Gallagher does not explicitly disclose that the first end of the conduit extends from an upper portion of the first end of the flow straightener because Agar as modified by Gallagher does not explicitly disclose where the plurality of vanes are located with respect to the first end of the conduit.
However, at the time the application was filed, Gallagher recognized the need to place a plurality of vanes upstream of a flowmeter.  One having ordinary skill in the art would recognize that there are only two places in which to locate a plurality of vanes upstream the flowmeter of Agar:  the plurality of vanes may be placed (1) upstream the left side junction (in Fig. 1) of first fluid flow path 10 and second fluid flow path 12; or (2) between the left side junction and the multi-phase flow meter 18.  One having ordinary skill in the art would recognize that the plurality of vanes could not be placed to overlap with the left side junction because the plurality of vanes would inhibit the function of allowing separated gas to flow to the second fluid flow path 12.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to pursue the known potential solutions with a reasonable expectation of success, including the first option of locating the plurality of vanes upstream the left side junction (in Fig. 1) of first fluid flow path 10 and second fluid flow path 12.
Agar as modified by Gallagher discloses locating a gas separation section (Agar: portion of 10 and 14 upstream 18) having a first end (Agar: at the left side junction between first fluid path 10 and second fluid path 12) and a second end (Agar: a location upstream the first end) along the tubing (Agar: 14, 10, 16) at a position upstream of the restriction (see Fig. 1), wherein the gas separation section (Agar: 14, 10 upstream 18 and Gallagher: 14, 30, 32) comprises a plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53) oriented to straighten fluid flow as the fluid moves through the gas separation section; and
conducting gas (Agar: col. 6, lines 12-30 and Fig. 1), separated from the fluid at the gas separation section, along a gas bypass (Agar: 12, 22, 24) before reintroducing the gas back into the internal flow passage downstream of the restriction (Agar: see Fig. 1), wherein the gas bypass (Agar: 12, 22, 24) comprises a conduit (Agar: 12) having a first end (Agar: left end of 12) and a second end (Agar: right end of 12), wherein the first end (Agar: left end of 12) of the conduit extends from an upper portion (Agar: see Fig. 1) of the first end (Agar: at the left side junction between first fluid path 10 and second fluid path 12) of the gas separation section (Agar: portion of 10 and 14 upstream 18) and the second end (Agar: right end of 12) of the conduit extends into communication with the internal flow passage downstream the restriction (Agar: see Fig. 1).

As for claim 16, Agar as modified by Gallagher by discloses (Agar: col. 5, line 64 - col. 6, line 30) that conducting gas comprises controlling gas flow along the gas bypass via a bypass valve (Agar: 24).

As for claim 17, Agar as presently modified by Gallagher discloses that flowing the fluid through the gas separation section comprises flowing the fluid through the plurality of vanes oriented to facilitate release of gas as the fluid moves through the plurality of vanes (because the vanes have horizontal paths similar to applicant’s disclosed invention).
As for claim 18, Agar as modified by Gallagher discloses forming the plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53) as a plurality of perforated tubes (Gallagher: see Fig. 11B).

As for claim 19, Agar as modified by Gallagher discloses coupling a pressure differential monitor (Agar: 30) with a first tubing port (Agar: 26) located upstream of the restriction (Agar: 20) and with a second tubing port (Agar: 28) located downstream of the restriction (Agar: see Fig. 1).

As for claim 20, Agar as modified by Gallagher discloses (Agar: col. 1, lines 5-37) coupling the tubing (Agar: 10, 14, 16) with a well system tubing so the gas separation section (Agar: portion of 10 and 14 upstream 18), restriction (Agar: 20), and gas bypass (Agar: 12, 22, 24) are able to function as a meter for monitoring a flow parameter with respect to flow through the well system tubing (Agar: col. 6, lines 12-30).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,589,642 issued to Agar et al. (“Agar”) in view of U.S. Patent 5,495,872 issued to Gallagher et al. (“Gallagher”) as applied to claim 14, further in view of U.S. Patent 6,672,173 issued to Bell (“Bell”).

As for claim 15, Agar as modified by Gallagher discloses the method as recited in claim 14 (see the rejection of claim 14 above).
Agar as modified by Gallagher does not disclose that the restriction is in the form of a wedge that extends from an inner wall of the tubing.  Instead, Agar discloses a wedge that appears to be part of the inner wall tubing (see Fig. 1).  Agar discloses that the wedge produces a pressure drop in the presence of liquid flow (col. 1, lines 59-64).
However, Bell discloses a restriction in the form of a wedge (97) that extends from an inner wall (83) of a tubing (81).  Bell discloses that the wedge produces a pressure drop in the presence of liquid flow (col. 1, lines 12-14).
Because Agar and Bell both disclose wedges that produce a pressure drop the presence of liquid flow, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the wedge of Bell for the wedge of Agar to achieve the predictable result of producing a pressure drop in the presence of liquid flow.

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive.
On pages 6-11 of the Remarks, Applicant argues Agar as modified by Bell and  Gallagher does not disclose the claimed flow straightener section and claimed gas bypass having a conduit.  The examiner respectfully disagrees.  In light of the amendments to the independent claims, the second end of the flow straightener section has been interpreted to be upstream the first end of the flow straightener section and the first end of the flow straightener section is located at the first end of the conduit of the gas bypass.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853